DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant’s arguments, see page 10 paragraph 1-2, filed03/04/2021, with respect to 35 USC § 103  rejection of claims 17 and 28 have been fully considered and are persuasive.  The 35 USC § 103 rejection of claims 17 and 28 has been withdrawn. 
Allowable Subject Matter
2.	Claims 17-36 are allowed
Reason for Allowance
3.	The following is an examiner’s statement of reasons for allowance: 
In combination with other limitations of the claims. The cited prior arts fail to teach “A method for production testing of a device under test (DUT) in a chamber,…,measuring radio frequency transmission between the DUT and at least one chamber antenna arranged in the internal cavity sequentially in a number of different static mode distribution configurations; comparing the measured radio frequency transmission at said predetermined mode distribution configurations with reference values obtained from measurement of a reference device arranged at the same measurement position(s) within the internal cavity, and at the same static mode distribution configurations; and determining whether the DUT is acceptable or non-acceptable based on said comparing.”, as required by claims 17 and 28.
Claims 18-27 and 29-36 are in condition for allowance, based on their dependencies.



Conclusion
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAQI R NASIR whose telephone number is (571)270-1425.  The examiner can normally be reached on 9AM-5PM EST M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on (571) 272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAQI NASIR/
Examiner, Art Unit 2858
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858